Citation Nr: 1138187	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  02-15 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a shortened right leg.

2.  Entitlement to service connection for a right hip disability.

3.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at a September 2004 hearing held before a Veterans Law Judge sitting at the RO; a transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The above-captioned issues on appeal were originally denied by the March 2009 Board decision.  Before the issuance of a July 2010 Order from the Court of Appeals for Veterans Claims, effecting a July 2010 Joint Motion for Remand, the Veterans Law Judge who presided over the September 2004 hearing retired from the Board.  In an April 2011 letter, the Board advised the Veteran and his attorney of this fact and of the opportunity to request another hearing pursuant to 38 U.S.C.A. § 7101(c) and 38 C.F.R. § 20.707 (2011).  The May 2011 response included the Veteran's request to appear for another Board hearing by videoconference at the Veteran's local RO.  In light of the Veteran's request, remand is required.

Accordingly, the appeal is remanded for the following action:

Transfer the Veteran's case to the Denver VA Regional Office.  The Denver VA Regional Office must place the Veteran's name on the docket for a hearing before the Board, to be held by videoconference at the Denver Regional Office, according to the Veteran's May 2011 request.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


